UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Kirby Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 74-1884980 (I.R.S. Employer Identification No.) 55 Waugh Drive, Suite 1000 Houston, Texas77007 (Address of Principal Executive Offices) KIRBY CORPORATION 2000 NONEMPLOYEE DIRECTOR STOCK PLAN (Full title of the plan) Joseph H. Pyne President and Chief Executive Officer Kirby
